Exhibit 10.3

NON-QUALIFIED STOCK OPTION AGREEMENT

JAMBA, INC.

This Non-Qualified Stock Option Agreement (this “Agreement”), made as of the
date set forth in the Notice of Grant of Stock Option to which this Agreement is
attached (the “Grant Notice”), is between Jamba, Inc. (the “Company”), a
Delaware corporation, and the individual named in the Grant Notice (the
“Participant”).

WHEREAS, the Company desires to grant to the Participant an option to purchase
shares of its common stock, $.001 par value per share (the “Shares”), under and
for the purposes set forth in the Company’s Amended and Restated 2006 Employee,
Director and Consultant Stock Plan (the “Plan”);

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan; and

WHEREAS, the Company and the Participant each intend that the option granted
herein shall be a Non-Qualified Option.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

  1. GRANT OF OPTION.

The Company hereby grants on the date of grant set forth in the Grant Notice
(the “Grant Date”) to the Participant the right and option to purchase all or
any part of an aggregate of such number of Shares as set forth in the Grant
Notice, on the terms and conditions and subject to all the limitations set forth
in the Grant Notice and herein (the “Option”), under United States securities
and tax laws, and in the Plan, the provisions of which are incorporated herein
by reference. By signing the Grant Notice, the Participant: (a) represents that
the Participant has received copies of, and has read and is familiar with the
terms and conditions of, the Grant Notice, the Plan, this Agreement, and a
prospectus for the Plan in the form most recently prepared in connection with
the registration of the Shares with the Securities an Exchange Commission,
(b) accepts the Option subject to all of the terms and conditions of the Grant
Notice, the Plan and this Agreement and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Grant Notice, the Plan or this Agreement.

 

  2. PURCHASE PRICE.

The purchase price of the Shares covered by the Option shall be as set forth in
the Grant Notice, subject to adjustment, as provided in the Plan, in the event
of a stock split, reverse stock split or other events affecting the holders of
Shares after the date hereof (the “Purchase Price”). Payment shall be made in
accordance with Paragraph 9 of the Plan.

 

  3. EXERCISABILITY OF OPTION.

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Option shall become exercisable as set forth in the Grant Notice. The
foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.



--------------------------------------------------------------------------------

  4. TERM OF OPTION.

The Option shall terminate on the 10th anniversary of the Grant Date, but shall
be subject to earlier termination as provided herein or in the Plan.

If the Participant ceases to be an Employee, director or consultant of the
Company or of an Affiliate (for any reason other than the death or Disability of
the Participant or termination of the Participant for “cause”), the Option may
be exercised, if it has not previously terminated, within three (3) months after
the date the Participant ceases to be an Employee, director or consultant of the
Company or an Affiliate, or within the originally prescribed term of the Option,
whichever is earlier, but may not be exercised thereafter. In such event, the
Option shall be exercisable only to the extent that the Option has become
exercisable and is in effect at the date of such cessation of service.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three (3) months after the termination of service, the Participant
or the Participant’s Survivors may exercise the Option within one year after the
date of the Participant’s termination of service, but in no event after the date
of expiration of the term of the Option.

In the event the Participant’s service is terminated by the Company or an
Affiliate for “cause”, the Participant’s right to exercise any unexercised
portion of the Option shall cease immediately as of the time the Participant is
notified his or her service is terminated for “cause,” and the Option shall
thereupon terminate. Notwithstanding anything herein to the contrary, if
subsequent to the Participant’s termination, but prior to the exercise of the
Option, the Administrator determines that, either prior or subsequent to the
Participant’s termination, the Participant engaged in conduct which would
constitute “cause,” then the Participant shall immediately cease to have any
right to exercise the Option and the Option shall thereupon terminate.

In the event of the Disability of the Participant, as determined in accordance
with the Plan, the Option shall be exercisable within one (1) year after the
Participant’s termination of service or, if earlier, within the term originally
prescribed by the Option. In such event, the Option shall be exercisable:

 

  (a) to the extent that the Option has become exercisable but has not been
exercised as of the date of Disability; and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of Disability of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not become Disabled. The proration shall be based upon the number of
days accrued in the current vesting period prior to the date of Disability.

In the event of the death of the Participant while an Employee, director or
consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one (1) year after the date of death of the
Participant or, if earlier, within the originally prescribed term of the Option.
In such event, the Option shall be exercisable:

 

  (x) to the extent that the Option has become exercisable but has not been
exercised as of the date of death; and

 

  (y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Participant not died.
The proration shall be based upon

 

2



--------------------------------------------------------------------------------

  the number of days accrued in the current vesting period prior to the
Participant’s date of death.

 

  5. METHOD OF EXERCISING OPTION.

Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto. Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option. Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan. The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws). The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Participant and if the Participant shall so request in the
notice exercising the Option, shall be registered in the Company’s share
register in the name of the Participant and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person exercising the Option. In the event the Option shall be
exercised, pursuant to Section 4 hereof, by any person other than the
Participant, such notice shall be accompanied by appropriate proof of the right
of such person to exercise the Option. All Shares that shall be purchased upon
the exercise of the Option as provided herein shall be fully paid and
nonassessable.

 

  6. PARTIAL EXERCISE.

Exercise of the Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to the Option.

 

  7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder. However, the Participant, with the
approval of the Administrator, may transfer the Option for no consideration to
or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant’s Immediate Family or
to a partnership or limited liability company for one or more members of the
Participant’s Immediate Family), subject to such limits as the Administrator may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer and each such
transferee shall so acknowledge in writing as a condition precedent to the
effectiveness of such transfer. The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces, nephews and grandchildren (and, for
this purpose, shall also include the Participant.) Except as provided above in
this paragraph, the Option shall be exercisable, during the Participant’s
lifetime, only by the Participant (or, in the event of legal incapacity or
incompetency, by the Participant’s guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer, assignment, pledge, hypothecation or other disposition
of the Option or of any rights granted hereunder contrary to the provisions of
this Section 7, or the levy of any attachment or similar process upon the Option
shall be null and void.

 

3



--------------------------------------------------------------------------------

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as is expressly provided
in the Plan with respect to certain changes in the capitalization of the
Company, no adjustment shall be made for dividends or similar rights for which
the record date is prior to the date of such registration.

 

  9. ADJUSTMENTS.

In the event of any change in the Shares as a result of a stock dividend, stock
split, Corporate Transaction, recapitalization, reorganization or other
transaction described in Section 24 of the Plan, the Option shall be subject to
adjustment or other treatment as provided by Section 24 of the Plan.

 

  10. TAXES.

The Participant acknowledges that upon exercise of the Option the Participant
will be deemed to have taxable income measured by the difference between the
then fair market value of the Shares received upon exercise and the price paid
for such Shares pursuant to this Agreement. The Participant acknowledges that
any income or other taxes due from him or her with respect to the Option or the
Shares issuable pursuant to the Option shall be the Participant’s
responsibility.

The Participant agrees that the Company may withhold from the Participant’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Participant on exercise
of the Option. The Participant further agrees that, if the Company does not
withhold an amount from the Participant’s remuneration sufficient to satisfy the
Company’s tax withholding obligations, the Participant will reimburse the
Company on demand, in cash, for the amount necessary to satisfy all such tax
withholding obligations in full.

 

  11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option has been effectively registered under the Securities Act
of 1933, as now in force or hereafter amended (the “1933 Act”), the Company
shall be under no obligation to issue the Shares covered by such exercise,
except in compliance with Section 11 of the Plan.

 

  12. RESTRICTIONS ON TRANSFER OF SHARES.

12.1 The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 180 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”). Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions.
Notwithstanding whether the

 

4



--------------------------------------------------------------------------------

Participant has signed such an agreement, the Company may impose stop-transfer
instructions with respect to the Shares or other securities of the Company
subject to the foregoing restrictions until the end of the Lock-Up Period.

12.2 The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

  13. NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Company is not by the Plan or the Option obligated to continue the
Participant as an employee, director or consultant of the Company or an
Affiliate. The Participant acknowledges: (i) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (ii) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (iii) that all determinations with respect to any such future
grants, including, but not limited to, the times when options shall be granted,
the number of shares subject to each option, the option price, and the time or
times when each option shall be exercisable, will be at the sole discretion of
the Company; (iv) that the Participant’s participation in the Plan is voluntary;
(v) that the value of the Option is an extraordinary item of compensation which
is outside the scope of the Participant’s employment contract, if any; and
(vi) that the Option is not part of normal or expected compensation for purposes
of calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

  14. NOTICES.

Any document relating to participation in the Plan or any notices required or
permitted by the terms of this Agreement or the Plan shall be given by personal
delivery, electronic delivery at the e-mail address, if any, provided by or for
the Participant, or by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:        

  

Jamba, Inc.

1700 17th Street

San Francisco, CA 94103

If to the Participant:

   to the Participant’s address of record on the Company’s books;

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

(a) The Plan documents, which may include but do not necessarily include: the
Plan, the Grant Notice, this Agreement, the Plan prospectus, and any reports of
the Company provided generally to the Company’s stockholders, may be delivered
to the Participant electronically. In addition, if permitted by the Company, the
Participant may deliver electronically the Grant Notice and exercise notice
called for by Section 5 to the Company or to such third party involved in
administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in

 

5



--------------------------------------------------------------------------------

administering the Plan, the delivery of the document via e-mail or such other
means of electronic delivery specified by the Company.

(b) The Participant acknowledges that the Participant has read Section 14(a) of
this Agreement and consents to the electronic delivery of the Plan documents
and, if permitted by the Company, the delivery of the Grant Notice and exercise
notice, as described in Section 14(a). The Participant acknowledges that he or
she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Participant by contacting the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 14(a)
or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 14(a).

 

  15. GOVERNING LAW.

This Agreement shall be construed and enforced in accordance with the law of the
Delaware, without giving effect to the conflict of law principles thereof. For
the purpose of litigating any dispute that arises under this Agreement, the
parties hereby consent to exclusive jurisdiction in California and agree that
such litigation shall be conducted in the courts of San Francisco County,
California or the federal courts of the United States for the Northern District
of California.

 

  16. BENEFIT OF AGREEMENT.

Subject to the provisions of the Plan and the other provisions hereof, this
Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

  17. ENTIRE AGREEMENT.

The Grant Notice and this Agreement, together with the Plan, embodies the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan. Signature on the Grant
Notice shall constitute signature of the parties to this Agreement.

 

  18. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

 

  19. WAIVERS AND CONSENTS.

Except as provided in the Plan, the terms and provisions of this Agreement may
be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall

 

6



--------------------------------------------------------------------------------

constitute a waiver or consent with respect to any other terms or provisions of
this Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

  20. DATA PRIVACY.

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering the
Plan or providing Plan recordkeeping services, to disclose to the Company or any
of its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

 

7



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION

 

TO: Jamba, Inc.

Ladies and Gentlemen:

I hereby exercise my Non-Qualified Stock Option to purchase _________ shares
(the “Shares”) of the common stock, $.001 par value, of Jamba, Inc. (the
“Company”), at the exercise price of $________ per share, pursuant to and
subject to the terms of that certain Grant Notice and Non-Qualified Stock Option
Agreement between the undersigned and the Company dated _________, 200_.

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:
___________________

Please issue the Shares (check one):

 

  ¨ to me; or

 

  ¨ to me and ____________________________, as joint tenants with right of
survivorship,

at the following address:

_________________________________________

_________________________________________

_________________________________________

My mailing address for shareholder communications, if different from the address
listed above, is:

_________________________________________

_________________________________________

_________________________________________

 

Very truly yours,               Participant (signature)     Date           Print
Name     Social Security Number

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.